                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF VIRGINIA
                                        ABINGDON

  UNITED STATES OF AMERICA                           )
                                                     )
                 v.                                  )
                                                     )               Case No. 1:19-cr-00016
  INDIVIOR INC. (a/k/a Reckitt Benckiser             )
    Pharmaceuticals Inc.) and                        )
  INDIVIOR PLC                                       )

                       UNITED STATES’ RESPONSE IN OPPOSITION TO
                      INDIVIOR’S MOTION FOR BILL OF PARTICULARS

         The United States of America (“United States”) opposes the Motion for Bill of

  Particulars (Doc. 136) (“Mot.”) and Memorandum in Support (Doc. 137) (“Mem.”) of

  Defendants Indivior Inc. (a/k/a Reckitt Benckiser Pharmaceuticals Inc.) and Indivior plc

  (collectively, “Indivior”) as follows.

                                       I.      INTRODUCTION

         Indivior’s Motion should be denied because it seeks “every” item of evidence on certain

  issues, which is not the function of a bill of particulars, and requests factual details that have

  already been provided to the company.

                                             II.     FACTS

         •       Indivior Request No. 1. Indivior seeks “[e]very false or fraudulent statement or

                 representation the government intends to introduce at trial.” Mot. at 1.

                 o       The Superseding Indictment (Doc. 115) includes a 30-paragraph chart

                         identifying false and fraudulent statements and representations Indivior

                         made to doctors and pharmacists by date, location, and substance, see

                         Superseding Indictment at ¶¶ 43-72; a list of false and fraudulent

                         statements and representations in written marketing materials, see id. at ¶




Case 1:19-cr-00016-JPJ-PMS Document 164 Filed 09/24/19 Page 1 of 11 Pageid#: 1364
                     76; a recitation of false and fraudulent statements and representations to

                     government bodies and others, see id. at ¶¶ 78-96; and it links statements

                     to specific Indivior executives and personnel, see, e.g., id. at ¶¶ 33-41.

              o      Many of the statements and representations are quotes from Indivior

                     documents, and the United States has identified and provided these

                     documents to Indivior on a disc.

        •     Indivior Request No. 2. Indivior seeks the “basis for the government’s assertion

              that any such statement or representation is false or fraudulent.” Mot. at 1.

              o      The Superseding Indictment explains that Indivior had no studies showing

                     that Suboxone Film is safer, less susceptible to diversion and abuse, less

                     dangerous around children, more ethical, protects the community, weeds

                     out drug seekers, prevents health care providers from being prosecuted,

                     safeguards buprenorphine treatment from being banned, or supporting its

                     other, similar claims, see Superseding Indictment at ¶ 17 (“no scientific

                     studies”); the FDA declined to approve Indivior’s safety claims, and

                     Indivior executives discussed that Suboxone Film could be more

                     dangerous than alternatives in some respects, see id. at ¶¶ 27-29, 74-75

                     (“risk/benefit is not favorable for our film;” once Suboxone Film is in a

                     child’s mouth, “we know, it’s stuck”); Indivior altered and withheld data

                     inconsistent with its claims, see id. at ¶¶ 74, 94 (“more frequently abused

                     parenterally”); and more.




Case 1:19-cr-00016-JPJ-PMS Document 164 Filed 09/24/19 Page 2 of 11 Pageid#: 1365
              o      Many of the statements and representations are quotes from Indivior

                     documents, and the United States has identified and provided these

                     documents to Indivior on a disc.

        •     Indivior Request No. 3. Indivior seeks “[e]very action or communication”

              showing it aided doctors who its medical affairs manager said were engaged in

              “serious breaches of DATA 2000 (excess patients) along with very careless and

              clinically unwarranted prescribing behaviors (% of patients above 24mg)” and

              “need to be removed from the [buprenorphine] practice arena.” Mot. at 1-2

              (referencing Superseding Indictment at ¶ 100).

              o      The Superseding Indictment lays out, in approximately 40 paragraphs,

                     how Indivior aided such physicians, including dates and locations, with

                     personnel identified by their job titles, see id. at ¶¶ 98-143.

              o      Indivior’s and its contractors’ documents identify the doctors and

                     Indivior’s patient referrals to them. E.g., RBP0114_8629897 (list of

                     doctors with addresses, patient counts, prescription volumes, and more);

                     M2077_78_81_0000003 (list of referrals by date, location, and more).

        •     Indivior Request Nos. 4-6. Indivior seeks details regarding the alleged

              conspiracy. Mot. at 2.

              o      The Superseding Indictment describes the conspiracy in detail, including

                     dates of, and quotes from, pertinent conversations. See Superseding

                     Indictment at ¶¶ 16-18 (origin of conspiracy), 21-22, 24, 26 (planning by

                     executives and managers), 28-29 (disregarding adverse information), 33-

                     34 (providing encouragement to further scheme), 35 (establishing




Case 1:19-cr-00016-JPJ-PMS Document 164 Filed 09/24/19 Page 3 of 11 Pageid#: 1366
                     incentives to further scheme), 36-38 (encouragement to further scheme),

                     39-72 (execution of scheme), 74-76, 80 (concealment of scheme), 85-88,

                     91-96 (execution of scheme), 101 (further planning), and more.

              o      Again, the United States has identified and provided pertinent documents

                     to Indivior on a disc.

        •     Indivior Request No. 7. Indivior seeks information regarding its own

              contractor’s patient referrals to doctors. Mot at 2.

              o      The information is set forth in Indivior’s contractor’s documents. E.g.,

                     M2077_78_81_0000003 (listing referrals by date, location, and more).

        •     Indivior Request No. 8. Indivior seeks “[a]ny actions attributable to Indivior

              PLC.” Mot. at 2-3.

              o      As set forth in the Superseding Indictment at ¶¶ 2-3, in approximately

                     December 2014, Reckitt Benckiser Pharmaceuticals Inc. became Indivior

                     Inc. Thereafter, the chief executive officer and medical director were

                     employed by Indivior plc, which owned, controlled, managed, and

                     operated Indivior Inc. The Superseding Indictment attributes numerous

                     actions to these individuals, see, e.g., id. at ¶¶ 22, 26, 29, 35, 41, 74, 76,

                     84, 87, 147, including that they did not contact doctors, pharmacists, or

                     others to correct or retract fraudulent statements Indivior had made, see id.

                     at ¶¶ 74-75, and they had Indivior refer patients to doctors who prescribed

                     buprenorphine in a careless and clinically unwarranted manner, see id. at

                     ¶¶ 112, 142, while serving as executives of Indivior plc. In these ways

                     and others, Indivior plc continued the conspiracy with Indivior Inc.




Case 1:19-cr-00016-JPJ-PMS Document 164 Filed 09/24/19 Page 4 of 11 Pageid#: 1367
                                   III.   LAW AND ARGUMENT

         A bill of particulars cannot be used in the manner in which Indivior is attempting to use

  it. Moreover, in this matter, a bill of particulars is unnecessary and the request for one should be

  denied because the Superseding Indictment more than sufficiently apprises Indivior of the

  charges against it.

         A bill of particulars cannot be used to obtain discovery to which a defendant is not

  entitled under the Federal Rules of Criminal Procedure, to require the government to reveal the

  details of its evidence prior to trial, or to make the government disclose how it will prove the

  crimes charged. See, e.g., United States v. Automated Medical Labs, Inc., 770 F.2d 399, 405 (4th

  Cir. 1985) (a bill of particulars “is not to be used to provide detailed disclosure of the

  government’s evidence in advance of trial”); United States v. Anderson, 481 F.2d 685, 690-91

  (4th Cir. 1973) (bill of particulars for entire range of Government’s evidence properly denied by

  district court). Prior to trial, a defendant is entitled to information concerning only the

  “essential” elements of the crimes charged. See, e.g., Anderson, 481 F.2d at 690 (purpose of bill

  of particulars is to provide an essential detail not in the indictment); United States v. Palin, No.

  1:14-cr-23, 2015 WL 6134128, at *6 (W.D. Va. Oct. 16, 2015) (at the indictment stage, the

  defense is entitled to know only the essential elements of the crime charged).

         Accordingly, a bill of particulars is unnecessary and should be denied where the

  indictment sufficiently apprises a defendant of the charges against it. See, e.g., United States v.

  Cuong Gia Le, 310 F. Supp. 2d 763, 781-82 (E.D. Va. 2004) (“it is well-settled that a bill of

  particulars is intended to fairly apprise the defendant of the charges against him so that he may

  adequately prepare a defense and avoid surprise at trial and must not be used to provide a

  detailed disclosure of the government’s evidence in advance of trial,” thus “a court must not




Case 1:19-cr-00016-JPJ-PMS Document 164 Filed 09/24/19 Page 5 of 11 Pageid#: 1368
  direct the government to reveal the details of its evidence or the precise manner in which it will

  make its proof in a bill of particulars” (internal citations and quotations omitted)); United States

  v. Toliver, 972 F. Supp. 1030, 1042 (W.D. Va. 1997) (denying bill of particulars because the

  indictment adequately informed the defendant about his criminal actions and the time period

  during which they occurred). Furthermore, a bill of particulars is generally unnecessary where

  the government produces its investigative files to the defendant to allow it access to the

  evidentiary materials supporting the indictment. See, e.g., United States v. Soc’y of Indep.

  Gasoline Marketers of Am., 624 F.2d 461, 466 (4th Cir. 1979) (holding that the defendants were

  not entitled to further information pursuant to a bill of particulars when the “Government

  supplied [them] with copies of all grand jury testimony[;] access to all documents subpoenaed

  from non-defendants; all documents voluntarily submitted to the Government by third parties in

  the course of the investigation; and all available Brady material”). This is especially true where

  the government has provided defendants with charts or summaries identifying information

  concerning the essential elements of the crime. See United States v. Modi, 197 F. Supp. 2d 525,

  530 (W.D. Va. 2002).

         In this case, the Superseding Indictment includes an abundance of detail providing

  Indivior with more than sufficient notice about its scheme to increase prescriptions of Suboxone

  Film by (a) misleading providers, patients, payers and others to believe Suboxone Film is safer,

  less susceptible to diversion and abuse, less dangerous around children, more ethical, protects the

  community, weeds out drug seekers, prevents physicians from being prosecuted, safeguards

  buprenorphine treatment from being banned, and the like; (b) giving them false statistics, charts,

  and graphs; and (c) withholding information inconsistent with these claims from them, such as

  by taking a “don’t ask, don’t tell” approach to unfavorable data.




Case 1:19-cr-00016-JPJ-PMS Document 164 Filed 09/24/19 Page 6 of 11 Pageid#: 1369
         First, contrary to Indivior’s argument (Mem. at 2), the Superseding Indictment includes

  ample information about the agreed-upon scheme and, thus, conspiracy. The Superseding

  Indictment includes numerous allegations and details about the inception, in 2006 and 2007, and

  the further development, during the time period 2008 to 2012, of Indivior’s scheme to develop a

  “safety story” about Suboxone Film and use it to increase prescriptions and thwart generic

  versions of Suboxone Tablet. See, e.g., Superseding Indictment at ¶¶ 16-18, 21-22, 24, 26, 28-

  29, 33-34, 35, 36-38, 39-72, 74-76, 80, 85-88, 91-96, 101. A bill of particulars providing more

  details is not required. It is well-established that there is no requirement that all details about

  acts constituting the formation of a conspiracy be provided prior to trial. See, e.g., United States

  v. Coleman, No. 3:17-cr-00008, 2018 WL 1386265, at *4-5 (W.D. Va. March 19, 2018). In

  Coleman, the court required the government to provide only a “summary” of the agreement

  constituting the conspiracy, and it did so only because the indictment was “sparse” and did “not

  provide much detail about the conduct that [was] part of the eight year conspiracy charge.” 2018

  WL 1386265, at *4-6, n. 2. Here, however, far more than a summary is included in the

  Superseding Indictment.

         Second, Indivior is incorrect that the Superseding Indictment fails to adequately identify

  the overt acts in furtherance of the unlawful scheme and conspiracy. It includes numerous

  allegations about how, starting immediately after FDA’s approval of Suboxone Film in

  September 2010, Indivior actually used its false and fraudulent “safety story” to influence

  providers to prescribe Suboxone Film. See, e.g., Superseding Indictment at ¶¶ 36-72. More than

  30 specific examples of false and fraudulent statements made by sales representatives to health

  care providers are set forth, along with the dates on which they were made and the states in

  which they were communicated. Examples of false and fraudulent statements in marketing




Case 1:19-cr-00016-JPJ-PMS Document 164 Filed 09/24/19 Page 7 of 11 Pageid#: 1370
  materials are also provided. See id. at ¶ 76(a)-(f). The Superseding Indictment also gives

  detailed information about the false and fraudulent statements made by Indivior, regarding the

  reason why Indivior withdrew Suboxone Tablet from the market and about Indivior’s use of that

  feigned reason to falsely and fraudulently market Suboxone Film. See id. at ¶¶ 83-87. In

  addition, examples of false and fraudulent statements made directly and indirectly to state

  Medicaid agencies are set forth in the Superseding Indictment along with the dates on which and

  states in which they were made. See id. at ¶¶ 90-96. The false and fraudulent statements and

  representations are further described as part of Count 2 of the Indictment. See id. at pages 38-39.

  Contrary to Indivior’s assertion (Mem. at 2), the government is not obligated to identify every

  overt act or “every false or fraudulent statement or representation that the government may

  attempt to introduce at trial.” See, e.g., Automated Medical Labs, Inc., 770 F.2d at 405 (4th Cir.

  1985) (a bill of particulars “is not to be used to provide detailed disclosure of the government’s

  evidence in advance of trial”). The examples in the Superseding Indictment provide sufficient

  notice about the nature of the false and fraudulent statements, and the documents that the

  government provided to Indivior, most of which are Indivior’s and its contractors’ documents,

  include more evidence of the use of the false and fraudulent “safety story” statements made to

  further the scheme and conspiracy.

         Third, the Superseding Indictment sufficiently describes why Indivior’s “safety story”

  and marketing messages were false and fraudulent. For example, it includes allegations that

  Indivior knew it had no studies establishing the story, see id. at ¶ 17; the FDA declined to

  approve related claims, and Indivior executives discussed that Suboxone Film could be more

  dangerous than alternatives in some respects, see id. at ¶¶ 27-29, 74-75; Indivior altered and

  withheld data inconsistent with the story, see id. at ¶¶ 74, 94; and more. As the United States




Case 1:19-cr-00016-JPJ-PMS Document 164 Filed 09/24/19 Page 8 of 11 Pageid#: 1371
  explained in its Response in Opposition to Indivior’s Motion to Compel (Doc. 146) at 10-11, 13-

  14, there is no merit to either Indivior’s claim that it is mystified about the reasons why its

  marketing of Suboxone Film was misleading, or its use of cherry-picked statements by

  government personnel (which statements it misled those individuals to make) to justify its false

  and fraudulent representations about Suboxone Film. Mem. at 8-10. Indivior is also well aware

  that, in February 2013, the FDA rejected its claim that it discontinued marketing Suboxone

  Tablets in the United States (but not other countries) due to “safety concerns,” and denied its

  petition to block generic tablets based on safety concerns.

         Fourth, the Superseding Indictment provides more than sufficient information concerning

  Indivior’s knowingly marketing Suboxone Film to prescribers Indivior had determined were

  issuing careless and clinically unwarranted prescriptions as part of its illicit scheme and

  conspiracy to increase prescriptions. There are numerous allegations concerning Indivior’s

  marketing of Suboxone Film to prescribers whom it knew were prescribing Suboxone and other

  buprenorphine drugs to more patients than allowed by federal law, at doses that were higher than

  shown to provide a clinical advantage, and in other careless and clinically unwarranted manners.

  Allegations about such marketing are further illustrative of overt acts in furtherance of the

  conspiracy. The Superseding Indictment describes the means by which Indivior encouraged

  these prescribers to prescribe Suboxone Film, including Indivior’s referral program and

  treatment advocate program (see id. at ¶¶ 98-99); how and why Indivior knew they were issuing

  careless and clinically unwarranted prescriptions (see id. at ¶¶ 100-101); and provides examples

  of four prescribers whom Indivior kept in its referral program and to whom it otherwise kept

  marketing Suboxone Film despite its knowledge that they were issuing careless and clinically

  unwarranted prescriptions (see id. at ¶¶ 102-12 (Dr. A in Virginia); 113-27 (Drs. B and C in




Case 1:19-cr-00016-JPJ-PMS Document 164 Filed 09/24/19 Page 9 of 11 Pageid#: 1372
   Tennessee); 128-43 (Dr. D in Kentucky)). Contrary to Indivior’s contention (Mem. at 16), it has

   the information about the patient referrals to Doctor A.

          There is nothing vague or general about the allegations. The Superseding Indictment

   provides dates and locations of essential events, communications, and documents relating to the

   creation, development, and execution of the scheme and the overt acts. Moreover, most of the

   documents described and quoted in the Superseding Indictment are from Indivior and its

   contractors, Indivior is well-aware of their existence and identity, and the United States has

   explained their significance. Under these circumstances, a bill of particulars is unwarranted.

                                        IV.     CONCLUSION

          Indivior’s Motion for Bill of Particulars (Doc. 136) should be denied.

                                                     Respectfully submitted,

                                                     DANIEL P. BUBAR
                                                     First Assistant United States Attorney
                                                     Attorney for the United States, Acting Under
                                                     Authority Conferred by 28 U.S.C. § 515

                                                     /s/ Albert P. Mayer, VSB No. 86024
                                                     Randy Ramseyer
                                                     Kristin L. Gray
                                                     Joseph S. Hall
                                                     Garth W. Huston
                                                     Janine M. Myatt
                                                     Carol L. Wallack
                                                     United States Attorney’s Office
                                                     180 West Main Street
                                                     Abingdon, VA 24210
                                                     Tel: (276) 628-4161
                                                     Fax: (276) 628-7399
                                                     Email: albert.p.mayer@usdoj.gov




Case 1:19-cr-00016-JPJ-PMS Document 164 Filed 09/24/19 Page 10 of 11 Pageid#: 1373
                                    CERTIFICATE OF SERVICE

          I certify that on September 24, 2019, I electronically filed the foregoing Response in

   Opposition to Indivior’s Motion for Bill of Particulars with the Clerk of Court via the CM/ECF

   system, which will send notification of the filing to all counsel of record in this matter.

                                                      /s/ Albert P. Mayer, VSB No. 86024




Case 1:19-cr-00016-JPJ-PMS Document 164 Filed 09/24/19 Page 11 of 11 Pageid#: 1374
